Judge WELLS
dissenting.
The forecast of plaintiffs evidence was that the absence of the ground fault interruptor (hereinafter OFI) was the proximate cause of plaintiff’s injuries. Plaintiff’s evidence tended to show that had the GFI been connected, the electrical fault and resulting arc would have been of brief duration and limited to a small space; and conversely, that it was the absence of the GFI which allowed the fault or arc to explode into the large fireball which engulfed plaintiff’s body. Defendant’s forecast disputes this aspect of proximate cause. There is an issue of fact here to be properly resolved by the trier of fact, and I am therefore of the opinion that summary judgment for defendant was improvidently entered.